DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020, 09/23/2020, 08/06/2021 and 09/03/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12-13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "about" in claims 8, 10, 19 and 20 is a relative term which renders the claim indefinite.  The term “about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 9 is rejected as being dependent on claim 8.

The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term “substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 is rejected as being dependent on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (US 2019/0196134 A1).

	Regarding claim 1, Yuan et al. (hereafter referred as Yuan) teaches a camera module (Yuan, Figs. 1-2), comprising: 
a lens assembly having a particular optical design (Yuan, Fig. 2, The lens assembly has a particular optical design.), the lens assembly including at least:
a lens barrel (Yuan, Fig. 2, second ring 22 and lens barrel 30); and 
multiple lens elements embedded within the lens barrel (Yuan, Fig. 2, Lenses 32), wherein a change of temperature causes an optical focal shift that is determined according to a particular optical thermal shift rate associated with the particular optical design (Yuan, Paragraph 0004-0005 and 0020); 
a lens holder having a lens holder coefficient of thermal expansion (CTE) to compensate for the optical focal shift by thermo-mechanical expansion (Yuan, Fig. 2, first ring 21, Paragraphs 0019-0020), wherein: 
a first area of the lens holder is attached to the lens barrel using a lens attach adhesive (Yuan, Paragraph 0017, “For example, the third end 221 of the second ring 22 may be fixed with the connecting member 23 via gluing, threading, engaging, soldering, etc.”); and 
the change of temperature causes a length expansion of the lens holder that is determined at least in part according to the lens holder CTE (Yuan, Fig. 2, first ring 21, Paragraphs 0019-0020); and 
an image sensor assembly (Yuan, Fig. 2) that includes at least: 
an image sensor configured to capture light passing through the multiple lens elements of the lens assembly and to convert the captured light into image signals (Yuan, Fig. 2, optical sensing member 11, Paragraph 0015); and 
a substrate (Yuan, Fig. 2, base 10, Paragraph 0015) coupled to the image sensor, wherein a second area of the lens holder is attached to the substrate using a holder attach adhesive (Yuan, Fig. 2, Paragraph 0017, “The first end 211 of the first ring 21 is fixed on the base 10 (for example, the first end 211 is fixed on the base 10 through gluing, threading, engaging, soldering, etc.).”).
Claim 18 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2019/0196134 A1) in view of Kobori et al. (2016/0097912 A1).

Regarding claim 7, Yuan teaches the camera module of claim 1 (see claim 1 analysis). However, Yuan does not teach wherein the lens holder is a polybutylene terephthalate (PBT) material.
In reference to Kobori et al. (hereafter referred as Kobori), Kobori teaches a lens holder is a polybutylene terephthalate (PBT) material (Kobori, Fig. 1, Paragraphs 0041 and 0050).
These arts are analogous since they are both related to camera modules. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yuan with the teaching of using a polybutylene terephthalate (PBT) material for the lens holder as seen in Kobori.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Yuan with the teaching of using a polybutylene terephthalate (PBT) material for the lens holder as seen in Kobori since it is a known material for use in camera modules lens holders and would provide similar and expected results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2019/0196134 A1) in view of Fursich (US 2014/0211009 A1).

Regarding claim 11, Yuan teaches the camera module of claim 1 (see claim 1 analysis). However, Yuan does not teach wherein the lens holder is an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material.
In reference to Fursich, Fursich teaches wherein a lens holder is an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material (Fursich, Table 1, Paragraph 0041).
These arts are analogous since they are both related to camera modules. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yuan with the teaching of using an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material for the lens holder as seen in Fursich.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Yuan with the teaching of using an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material for the lens holder as seen in Fursich since it is a known material for use in camera modules lens holders and would provide similar and expected results.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yuan et al. (US 2019/0196134 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima (US 2020/0064582 A1).

Claim 12 is a product-by-process claim (“the lens holder is manufactured using an injection molding process”).  The Examiner notes that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  
	As explained with reference to claim 1 from which claim 12 is dependent, Yuan discloses a product (a camera module) which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim (claim 12), therefore the examiner is rejecting the claim alternatively on either section 102  or section 103.
Regarding claim 12, Yuan teaches the camera module of claim 1 (see claim 1 analysis). However, Yuan does not teach wherein the lens holder is manufactured using an injection molding process that utilizes an injection mold with a symmetrical arrangement of multiple injection molding gates, the symmetrical arrangement designed to provide substantially similar resin flow through each of the gates for substantially isotropic material properties throughout the lens holder (the limitations of claim 12 are product-by-process limitations, because claim 12 fails to add further structural limitations to the camera module of claim 1, claim 12 is anticipated by Yuan for the reasons disclosed above with respect to claim 1).
Alternatively, in reference to Nakajima, Nakajima teaches wherein a lens holder is manufactured using an injection molding process that utilizes an injection mold with a symmetrical arrangement of multiple injection molding gates, the symmetrical arrangement designed to provide substantially similar resin flow through each of the gates for substantially isotropic material properties throughout the lens holder (Nakajima, Fig. 5, Gates G, Paragraph 0041).
These arts are analogous since they are both related to imaging modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yuan with the method of producing the lens holder through injection molding and using multiple injection gates as seen in Nakajima to inhibit deformation due to the magnitude of the resin flow or the disturbance of the resin flow and improve roundness of the surface (Nakajima, Paragraph 0041).

Regarding claim 13, Yuan or alternatively, the combination of Yuan and Nakajima, teaches the camera module of claim 12 (see claim 12 analysis), wherein the injection mold includes four sides, and wherein the multiple injection molding gates include one injection molding gate for each of the four sides (Nakajima, Fig. 5, Gates G).


Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2019/0196134 A1) in view of Yoshizawa et al. (US 2016/0227095 A1).

Regarding claim 14, Yuan et al. (hereafter referred as Yuan) teaches a camera module (Yuan, Figs. 1-2), comprising: 
a lens assembly having a particular optical design (Yuan, Fig. 2, The lens assembly has a particular optical design.), the lens assembly including at least:
a lens barrel (Yuan, Fig. 2, second ring 22 and lens barrel 30); and 
multiple lens elements embedded within the lens barrel (Yuan, Fig. 2, Lenses 32), wherein a change of temperature causes an optical focal shift that is determined according to a particular optical thermal shift rate associated with the particular optical design (Yuan, Paragraph 0004-0005 and 0020); 
a lens holder having a lens holder coefficient of thermal expansion (CTE) to compensate for the optical focal shift by thermo-mechanical expansion (Yuan, Fig. 2, first ring 21, Paragraphs 0019-0020), wherein: 
a first area of the lens holder is attached to the lens barrel using a lens attach adhesive (Yuan, Paragraph 0017, “For example, the third end 221 of the second ring 22 may be fixed with the connecting member 23 via gluing, threading, engaging, soldering, etc.”); and 
the change of temperature causes a length expansion of the lens holder that is determined at least in part according to the lens holder CTE (Yuan, Fig. 2, first ring 21, Paragraphs 0019-0020); and 
an image sensor assembly (Yuan, Fig. 2) that includes at least: 
an image sensor configured to capture light passing through the multiple lens elements of the lens assembly and to convert the captured light into image signals (Yuan, Fig. 2, optical sensing member 11, Paragraph 0015); and 
a substrate (Yuan, Fig. 2, base 10, Paragraph 0015) coupled to the image sensor, wherein a second area of the lens holder is attached to the substrate using a holder attach adhesive (Yuan, Fig. 2, Paragraph 0017, “The first end 211 of the first ring 21 is fixed on the base 10 (for example, the first end 211 is fixed on the base 10 through gluing, threading, engaging, soldering, etc.).”).
However, Yuan does not teach a mobile device, comprising the camera module; a display; and one or more processors configured to cause the display to present an image based at least in part on one or more of the image signals from the image sensor.
In reference to Yoshizawa et al. (hereafter referred as Yoshizawa), Yoshizawa teaches a mobile device (Yoshizawa, Figs. 1 and 4), comprising a camera module (Yoshizawa, Figs. 1 and 4, Second imaging unit 124, Paragraph 0046); a display (Yoshizawa, Figs. 1 and 4, Display Unit 121); and one or more processors configured to cause the display to present an image based at least in part on one or more of the image signals from the image sensor (Yoshizawa, Fig. 1, video signal processing unit 122, Paragraph 0031).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yuan with the teaching of using the camera module in a mobile device as seen in Yoshizawa to allow the device to capture, process and display images captured by the camera module.

Regarding claim 15, the combination of Yuan and Yoshizawa teaches the mobile device of claim 14 (see claim 14 analysis), wherein the display is located on a front side of the mobile device (Yoshizawa, Fig. 4, Paragraph 0046), and wherein the camera module is a fixed focus (Yuan, Fig. 2) rear camera located on a rear side of the mobile device opposite the front side (Yoshizawa, Fig. 4, Paragraph 0046).

Claim 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1).

Regarding claim 1, Campbell teaches a camera module (Campbell, Fig. 1), comprising: 
a lens assembly having a particular optical design (Campbell, Fig. 1, lens barrel 110, The lens assembly has a particular optical design.), the lens assembly including at least: 
a lens barrel (Campbell, Fig. 1, lens barrel 110); and 
multiple lens elements embedded within the lens barrel (Campbell, Fig. 1, lens barrel 110, Paragraph 0019), 
wherein a change of temperature causes an optical focal shift that is determined according to a particular optical thermal shift rate associated with the particular optical design (Campbell, Paragraph 0021); 
a lens holder having a lens holder coefficient of thermal expansion (CTE) to compensate for the optical focal shift by thermo-mechanical expansion (Campbell, Fig. 1, camera lens mount 120 and optics compensator 150, Paragraph 0021-0022 and 0024), wherein: 
a first area of the lens holder is attached to the lens barrel (Campbell, Paragraph 0018, “The camera lens mount 120 is physically affixed to the image sensor substrate 140 and also affixed to the camera lens barrel 110.”); and 
the change of temperature causes a length expansion of the lens holder that is determined at least in part according to the lens holder CTE Campbell, Fig. 1, camera lens mount 120 and optics compensator 150, Paragraph 0021-0022 and 0024); and 
an image sensor assembly (Campbell, Fig. 1, image sensor assembly 130 and image sensor substrate 140) that includes at least: 
an image sensor configured to capture light passing through the multiple lens elements of the lens assembly and to convert the captured light into image signals (Campbell, Fig. 1, image sensor assembly 130, Paragraph 0018); and 
a substrate coupled to the image sensor, wherein a second area of the lens holder is attached to the substrate (Campbell, Fig. 1, image sensor substrate 140, Paragraph 0018).
However, Campbell does not teach the first area of the lens holder is attached to the lens barrel using a lens attach adhesive; nor wherein the second area of the lens holder is attached to the substrate using a holder attach adhesive.
In reference to Webster et al. (hereafter referred as Webster), Webster teaches a first area of the lens holder is attached to the lens barrel using a lens attach adhesive (Webster, Fig. 2, Adhesive 50 attaching lens holder 20 to lens barrel 301, Paragraph 0023); and wherein a second area of the lens holder is attached to the substrate using a holder attach adhesive (Webster, Fig. 2, Adhesive 50 attaching lens holder 20 to base 401, Paragraph 0023).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Campbell with the method of connecting the substrate, lens holder and lens barrel using adhesives to enforce the connection between the lens holder and the base of the image sensor chip package (Webster, Paragraph 0024).
Claim 18 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Campbell and Webster teaches the camera module of claim 1 (see claim 1 analysis), wherein a total defocus rate is determined based on a difference between the particular optical thermal shift rate and a holder expansion rate of the lens holder, and wherein the total defocus rate satisfies an image quality performance metric (Campbell, Paragraphs 0022 and 0026-0027, Satisfying equation 5 so that ΔD=-ΔB (within tolerances) is interpreted as satisfying the image quality performance metric since ΔD=-ΔB compensates for the defocus rate due to the shift in the focal plane.).

Regarding claim 3, the combination of Campbell and Webster teaches the camera module of claim 2 (see claim 2 analysis), wherein the image quality performance metric is a just-noticeable-defect (JND) metric associated with an unsatisfactory loss in image sharpness (Campbell, Paragraph 0026-0027, Satisfying equation 5 so that ΔD=-ΔB is interpreted as a just-noticeable-defect (JND) metric. Further, it is associated with an unsatisfactory loss in image sharpness since it is used to compensate for focal shift which causes loss in image sharpness.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1) in view of Kobori et al. (2016/0097912 A1).

Regarding claim 7, the combination of Campbell and Webster teaches the camera module of claim 1 (see claim 1 analysis). However, the combination of Campbell and Webster does not teach wherein the lens holder is a polybutylene terephthalate (PBT) material.
In reference to Kobori et al. (hereafter referred as Kobori), Kobori teaches a lens holder is a polybutylene terephthalate (PBT) material (Kobori, Fig. 1, Paragraphs 0041 and 0050).
These arts are analogous since they are both related to camera modules. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Campbell and Webster with the teaching of using a polybutylene terephthalate (PBT) material for the lens holder as seen in Kobori.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Campbell and Webster with the teaching of using a polybutylene terephthalate (PBT) material for the lens holder as seen in Kobori since it is a known material for use in camera modules lens holders and would provide similar and expected results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1) in view of Fursich (US 2014/0211009 A1).

Regarding claim 11, the combination of Campbell and Webster teaches the camera module of claim 1 (see claim 1 analysis). However, the combination of Campbell and Webster does not teach wherein the lens holder is an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material.
In reference to Fursich, Fursich teaches wherein a lens holder is an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material (Fursich, Table 1, Paragraph 0041).
These arts are analogous since they are both related to camera modules. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Campbell and Webster with the teaching of using an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material for the lens holder as seen in Fursich.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Campbell and Webster with the teaching of using an alloy of a polycarbonate (PC) material and a polybutylene terephthalate (PBT) material for the lens holder as seen in Fursich since it is a known material for use in camera modules lens holders and would provide similar and expected results.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1) in view of Nakajima (US 2020/0064582 A1).

Claim 12 is a product-by-process claim (“the lens holder is manufactured using an injection molding process”).  The Examiner notes that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  
	As explained with reference to claim 1 from which claim 12 is dependent, the combination of Campbell and Webster discloses a product (a camera module) which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim (claim 12), therefore the examiner is rejecting the claim alternatively on either section 103 of the combination of Campbell and Webster or section 103 of the combination of Campbell, Webster and Nakajima.
Regarding claim 12, the combination of Campbell and Webster teaches the camera module of claim 1 (see claim 1 analysis), However, the combination of Campbell and Webster does not teach wherein the lens holder is manufactured using an injection molding process that utilizes an injection mold with a symmetrical arrangement of multiple injection molding gates, the symmetrical arrangement designed to provide substantially similar resin flow through each of the gates for substantially isotropic material properties throughout the lens holder (the limitations of claim 12 are product-by-process limitations, because claim 12 fails to add further structural limitations to the camera module of claim 1, claim 12 is unpatentable over the combination of Campbell and Webster for the reasons disclosed above with respect to claim 1).
Alternatively, in reference to Nakajima, Nakajima teaches wherein a lens holder is manufactured using an injection molding process that utilizes an injection mold with a symmetrical arrangement of multiple injection molding gates, the symmetrical arrangement designed to provide substantially similar resin flow through each of the gates for substantially isotropic material properties throughout the lens holder (Nakajima, Fig. 5, Gates G, Paragraph 0041).
These arts are analogous since they are both related to imaging modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Campbell and Webster with the method of producing the lens holder through injection molding and using multiple injection gates as seen in Nakajima to inhibit deformation due to the magnitude of the resin flow or the disturbance of the resin flow and improve roundness of the surface (Nakajima, Paragraph 0041).

Regarding claim 13, the combination of Campbell, Webster, or alternatively, the combination of Campbell, Webster and Nakajima, teaches the camera module of claim 12 (see claim 12 analysis), wherein the injection mold includes four sides, and wherein the multiple injection molding gates include one injection molding gate for each of the four sides (Nakajima, Fig. 5, Gates G).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2017/0045708 A1) in view of Webster et al. (US 2006/0290802 A1) in view of Yoshizawa et al. (US 2016/0227095 A1).

Regarding claim 14, Campbell teaches a camera module (Campbell, Fig. 1), comprising: 
a lens assembly having a particular optical design (Campbell, Fig. 1, lens barrel 110, The lens assembly has a particular optical design.), the lens assembly including at least: 
a lens barrel (Campbell, Fig. 1, lens barrel 110); and 
multiple lens elements embedded within the lens barrel (Campbell, Fig. 1, lens barrel 110, Paragraph 0019), 
wherein a change of temperature causes an optical focal shift that is determined according to a particular optical thermal shift rate associated with the particular optical design (Campbell, Paragraph 0021); 
a lens holder having a lens holder coefficient of thermal expansion (CTE) to compensate for the optical focal shift by thermo-mechanical expansion (Campbell, Fig. 1, camera lens mount 120 and optics compensator 150, Paragraph 0021-0022 and 0024), wherein: 
a first area of the lens holder is attached to the lens barrel (Campbell, Paragraph 0018, “The camera lens mount 120 is physically affixed to the image sensor substrate 140 and also affixed to the camera lens barrel 110.”); and 
the change of temperature causes a length expansion of the lens holder that is determined at least in part according to the lens holder CTE Campbell, Fig. 1, camera lens mount 120 and optics compensator 150, Paragraph 0021-0022 and 0024); and 
an image sensor assembly (Campbell, Fig. 1, image sensor assembly 130 and image sensor substrate 140) that includes at least: 
an image sensor configured to capture light passing through the multiple lens elements of the lens assembly and to convert the captured light into image signals (Campbell, Fig. 1, image sensor assembly 130, Paragraph 0018); and 
a substrate coupled to the image sensor, wherein a second area of the lens holder is attached to the substrate (Campbell, Fig. 1, image sensor substrate 140, Paragraph 0018).
However, Campbell does not teach a mobile device, comprising the camera module; the first area of the lens holder is attached to the lens barrel using a lens attach adhesive; nor wherein the second area of the lens holder is attached to the substrate using a holder attach adhesive; a display; and one or more processors configured to cause the display to present an image based at least in part on one or more of the image signals from the image sensor.
In reference to Webster et al. (hereafter referred as Webster), Webster teaches a first area of the lens holder is attached to the lens barrel using a lens attach adhesive (Webster, Fig. 2, Adhesive 50 attaching lens holder 20 to lens barrel 301, Paragraph 0023); and wherein a second area of the lens holder is attached to the substrate using a holder attach adhesive (Webster, Fig. 2, Adhesive 50 attaching lens holder 20 to base 401, Paragraph 0023).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Campbell with the method of connecting the substrate, lens holder and lens barrel using adhesives to enforce the connection between the lens holder and the base of the image sensor chip package (Webster, Paragraph 0024).
However, the combination of Campbell and Webster does not teach a mobile device, comprising the camera module; a display; and one or more processors configured to cause the display to present an image based at least in part on one or more of the image signals from the image sensor.
In reference to Yoshizawa et al. (hereafter referred as Yoshizawa), Yoshizawa teaches a mobile device (Yoshizawa, Figs. 1 and 4), comprising a camera module (Yoshizawa, Figs. 1 and 4, Second imaging unit 124, Paragraph 0046); a display (Yoshizawa, Figs. 1 and 4, Display Unit 121); and one or more processors configured to cause the display to present an image based at least in part on one or more of the image signals from the image sensor (Yoshizawa, Fig. 1, video signal processing unit 122, Paragraph 0031).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Campbell and Webster with the teaching of using the camera module in a mobile device as seen in Yoshizawa to allow the device to capture, process and display images captured by the camera module.

Regarding claim 15, the combination of Campbell, Webster and Yoshizawa teaches the mobile device of claim 14 (see claim 14 analysis), wherein the display is located on a front side of the mobile device (Yoshizawa, Fig. 4, Paragraph 0046), and wherein the camera module is a fixed focus (Campbell, Fig. 1) rear camera located on a rear side of the mobile device opposite the front side (Yoshizawa, Fig. 4, Paragraph 0046).

Regarding claim 16, the combination of Campbell, Webster and Yoshizawa teaches the camera module of claim 14 (see claim 14 analysis), wherein a total defocus rate is determined based on a difference between the particular optical thermal shift rate and a holder expansion rate of the lens holder, and wherein the total defocus rate satisfies an image quality performance metric (Campbell, Paragraphs 0022 and 0026-0027, Satisfying equation 5 so that ΔD=-ΔB (within tolerances) is interpreted as satisfying the image quality performance metric since ΔD=-ΔB compensates for the defocus rate due to the shift in the focal plane.).

Allowable Subject Matter
Claim 4-6 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The camera module of claim 3, wherein the JND metric corresponds to a threshold defocus rate value within a range of 0.1 μm/°C to 0.2 μm/°C, and wherein the total defocus rate satisfies the JND metric when the total defocus rate is less than the threshold defocus rate value.”

With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The camera module of claim 1, wherein the particular optical thermal shift rate is within a range of 0.5 μm/°C to 1.0 μm/°C.”

With regard to claim 6, prior art of record neither anticipates nor renders obvious:
“The camera module of claim 1, wherein the lens holder CTE is within a range of 100 parts-per-million(ppm)/°C to 140 ppm/°C, and wherein the lens holder has a water absorption property of less than 0.2 percent to provide satisfactory dimensional stability over moisture.”
With regard to claim 17, prior art of record neither anticipates nor renders obvious:
“The mobile device of claim 16, wherein: the image quality performance metric is a just-noticeable-defect (JND) metric associated with an unsatisfactory loss in image sharpness; the JND metric corresponds to a threshold defocus rate value within a range of 0.1 μm/°C to 0.2 μm/°C; and the total defocus rate satisfies the JND metric when the total defocus rate is less than the threshold defocus rate value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/JASON A FLOHRE/Primary Examiner, Art Unit 2696